Exhibit 10.12

WATTS WATER TECHNOLOGIES, INC.

MANAGEMENT STOCK PURCHASE PLAN

Amended and Restated as of November 4, 2019

I.          INTRODUCTION

The purpose of the Watts Water Technologies, Inc. Management Stock Purchase Plan
(the “Plan”) is to provide equity incentive compensation to selected management
employees of Watts Water Technologies, Inc. (the “Company”) and its
subsidiaries.  Participants in the Plan may elect to receive restricted stock
units (“RSUs”) in lieu of a portion of their annual incentive bonus.  Each RSU
represents the right to receive one share of the Company’s Class A Common Stock
(the “Stock”) upon the terms and conditions stated herein.  RSUs are granted at
a discount of 20% from the fair market value of the Stock on the Valuation Date
(as defined in Subsection IV(B) below).  Vested RSUs will be settled in shares
of Stock after a period of deferral selected by the participant, or upon
termination of employment, if earlier.

The Plan is intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the guidance promulgated thereunder (“Section
409A”).  The Plan should be interpreted in a manner to comply with Section 409A,
including that all uses of the terms “termination of employment” and “terminates
his/her employment” shall mean a “separation from service” within the meaning of
Treasury Regulation 1.409A-1(h).  In addition, this Plan is a “top hat plan”
subject to certain provisions of the Employee Retirement Income Security Act of
1974.

II.        ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).  Each member of the Committee shall
be a “non-employee director” within the meaning of Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”).  The Committee
shall have complete discretion and authority with respect to the Plan and its
application, except as










expressly limited herein.  Determinations by the Committee shall be final and
binding on all parties with respect to all matters relating to the Plan.

III.       ELIGIBILITY

Management employees of the Company and its subsidiaries as designated by the
Committee shall be eligible to participate in the Plan.

IV.       PARTICIPATION

A.        Restricted Stock Units.  Participation in the Plan shall be based on
the award of RSUs.  Each RSU awarded to a participant shall be credited to a
bookkeeping account established and maintained for that participant.

B.         Valuation of RSUs; Fair Market Value of Stock.  The value of each
RSU, for purposes of the Plan, shall be determined as follows:  The “Cost” of
each RSU shall be equal to 80% of the fair market value of the Stock on the
relevant Valuation Date.  The “Valuation Date” for each year is the date that is
the third business day after the date that the Company releases its year-end
earnings to the public.  The “Value” of each RSU shall be equal to its Cost plus
simple interest per annum on such amount at the one-year U.S. Treasury Bill rate
(as published in The Wall Street Journal) in effect on the Valuation Date and
each anniversary thereof.  For all purposes of the Plan, the “fair market value
of the Stock” on any given date shall mean the last reported sale price at which
Stock is traded on such date or, if no Stock is traded on such date, the most
recent date on which Stock was traded, as reflected on the New York Stock
Exchange.

C.         Election to Participate.  Each year, each participant may elect to
receive an award of RSUs under the Plan in lieu of a portion of any bonus
payable for the subsequent calendar year by completing a Bonus Deferral and RSU
Subscription Agreement (“Subscription Agreement”).  The Subscription Agreement
shall provide that the participant elects to receive RSUs in lieu of a specified
portion of any annual incentive bonus to be earned in the following calendar
year.  Such portion may be expressed as a specified percentage of the
participant’s actual bonus amount up to 50% of





2




such bonus amount.  Any percentage specified must be at least 10% and not more
than 50%.  Amounts specified are entirely contingent on the amount of bonus
actually awarded.  If a management employee first commences employment with the
Company after January 1 of a calendar year, such individual shall be permitted
to elect to receive an award of RSUs under the Plan in lieu of a portion of his
or her annual incentive bonus for that first calendar year of eligibility by
completing a Subscription Agreement and filing it with the Company no later than
30 days after such employee is first designated as eligible to participate in
the Plan.  With respect to such first calendar year of eligibility, an election
to participate in the Plan shall apply only to the portion of the annual
incentive bonus or targeted maximum which is attributable to earnings for
service performed after the election is made.

D.        Deferral Beyond Vesting Period.  Each Subscription Agreement shall
specify a deferral period, beyond the three -year vesting period, for the RSUs
to which it pertains.  The deferral period shall be expressed as a number of
whole years, not less than three, beginning on the date on which the RSUs were
awarded.  Subscription Agreements must be received by the Company no later than
December 31 of the year prior to the year in which the bonus amount will be
earned; provided, however, that if a management employee first commences
employment with the Company after January 1 of a calendar year, the Company must
receive such employee’s Subscription Agreement for that calendar year no later
than 30 days after the employee is designated as eligible to participate in the
Plan.  Notwithstanding the foregoing, to the extent that any bonus deferred
hereunder constitutes “performance-based compensation” within the meaning of
Section 409A, Subscription Agreements with respect to such compensation must be
received by the Company no later than six months before the end of the so-called
performance period to which such bonus relates.

E.         Changes to Deferral Period.  A participant may change the deferral
period specified in a Subscription Agreement to extend the deferral period,
provided, however,





3




that any such change must be made at least 12 months before the original
distribution date.  Any such change shall not become effective for 12 months
after it is made.  In addition, any such change must extend the deferral period
for a minimum of five additional years from the original distribution
date.  Participants are not permitted to change a deferral to reduce the length
of a deferral period.

F.         Award of RSUs.  On the date that annual incentive bonuses are paid or
would otherwise be paid to Company employees in the United States, the Company
shall award RSUs to each participant as follows:  Each participant’s account
shall be credited with a whole number of RSUs determined by dividing the amount
(expressed in dollars) that is determined under his or her Subscription
Agreement by the Cost of each RSU.  No fractional RSU will be credited and the
amount equivalent in value to the fractional RSU will be paid out to the
participant currently in cash.

V.        VESTING AND SETTLEMENT OF RSUs

A.        Vesting.  Unless otherwise provided below by the Committee, a
participant shall become vested in the RSUs that are awarded in a year over a
three-year vesting period in which one-third of the RSUs shall vest on each
anniversary of the date on which the RSUs were awarded as long as the
participant remains employed by the Company or a subsidiary on each such
anniversary date.  In lieu of the foregoing vesting, the Committee, in its sole
discretion, may designate in the Subscription Agreement that a participant shall
vest in all of the RSUs that are awarded in a year on the third anniversary of
the date on which the RSUs were awarded provided, that the participant remains
continuously employed by the Company or a subsidiary through such anniversary
date.

B.         Settlement After Vesting.  With respect to each vested RSU, the
Company shall issue to the participant one share of Stock within 30 days after
the earliest of: (i) the end of the deferral period specified in the
participant’s Subscription Agreement pertaining to such RSU; (ii) the date of
the participant’s termination of employment with





4




the Company and its subsidiaries; (iii) the date of the participant’s death; or
(iv) the date the participant becomes Disabled (as defined below).

For purposes of this Plan, a participant shall be “Disabled” if the participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the participant’s employer.

C.         Settlement Prior to Vesting.  If a participant terminates his/her
employment with the Company, the participant’s nonvested RSUs shall be canceled
and he or she shall receive a cash payment equal to the lesser of (a) the Value
of such RSUs or (b) an amount equal to the number of such RSUs multiplied by the
fair market value of the Stock on the date of the participant’s termination of
employment.

D.        Committee’s Discretion.  The Committee shall have complete discretion
to determine the circumstances of a participant’s termination of employment,
including whether the same is a result of Disability, and the Committee’s
determination shall be final and binding on all parties and not subject to
review or challenge by any participant or other person.  Except as otherwise
provided in Subsection VIII.(C) hereof, in no event may the Committee apply its
discretion to accelerate the time or schedule of any payment made under the
Plan.

E.         Waiting Period Applicable to Officers.  Notwithstanding the
provisions of Subsections V.(B) and V.(C) above, any participant who is a
“specified employee” within the meaning of Section 409A of the Code (which
generally includes any officers of the





5




Company) may not receive any payment or settlement with respect to his/her RSUs
in connection with his/her termination of employment until the expiration of a
six month waiting period following such termination of employment.  This waiting
period does not apply to the termination of an officer’s employment as a result
of the officer’s death or Disability (as defined in Subsection V.(B) above).

VI.       DIVIDEND EQUIVALENT AMOUNTS

Whenever dividends (other than dividends payable only in shares of Stock) are
paid with respect to Stock, each participant shall be paid an amount in cash
equal to the number of his or her vested RSUs multiplied by the dividend value
per share.  In addition, each participant’s account shall be credited with an
amount equal to the number of such participant’s nonvested RSUs multiplied by
the dividend value per share.  Amounts credited with respect to each nonvested
RSU shall be paid, without interest, on the date the participant becomes vested
in such RSU, or when the participant receives payment of his or her nonvested
RSUs pursuant to Subsection V.(C).

VII.     DESIGNATION OF BENEFICIARY

A participant may designate one or more beneficiaries to receive payments or
shares of Stock in the event of his/her death.  A designation of beneficiary may
apply to a specified percentage or a participant’s entire interest in the
Plan.  Such designation, or any change therein, must be in writing and shall be
effective upon receipt by the Company.  If there is no effective designation of
beneficiary, or if no beneficiary survives the participant, the participant’s
estate shall be deemed to be the beneficiary.

VIII.    SHARES ISSUABLE; MAXIMUM NUMBER OF RSUs; ADJUSTMENTS; CHANGE IN CONTROL

A.        Shares Issuable.  The aggregate maximum number of shares of Stock
reserved and available for issuance under the Plan shall be 2,000,000.  For
purposes of this limitation, the shares of Stock underlying any RSUs that are
canceled shall be added back to the shares of Stock available for issuance under
the Plan.  Shares subject to the





6




Plan are authorized but unissued shares or shares that were once issued and
subsequently re-acquired by the Company.

B.         Adjustments.  In the event of a stock dividend, stock split or
similar change in capitalization affecting the Stock, the Committee shall make
appropriate adjustments in (i) the number and kind of shares of Stock or
securities with respect to which RSUs shall thereafter be granted, (ii) the
number and kind of shares remaining subject to outstanding RSUs; (iii) the
number of RSUs credited to each participant’s account; and (iv) the method of
determining the value of RSUs.

C.         Change in Control.  In the event of any proposed merger,
consolidation, sale, dissolution or liquidation of the Company, all non-vested
RSUs shall become fully vested upon the effective date of such merger,
consolidation, sale, dissolution or liquidation and the Committee in its sole
discretion may, as to any outstanding RSUs, make such substitution or adjustment
in the aggregate number of shares reserved for issuance under the Plan and the
number of shares subject to such RSUs as it may determine on an equitable basis
and as may be permitted by the terms of such transaction, or terminate such RSUs
upon such terms and conditions as it shall provide.  In the event that any such
merger, consolidation, sale, dissolution or liquidation of the Company
constitutes a “change in control event” for purposes of Section 409A, the
Committee may terminate the Plan and make payment with respect to each RSU
(taking into account any adjustment provided for herein), provided that such
payment is made within 12 months of such change in control event.

IX.       AMENDMENT OR TERMINATION OF PLAN

The Company reserves the right to amend or terminate the Plan at any time, by
action of its Board of Directors, provided that no such action shall adversely
affect a participant’s rights under the Plan with respect to RSUs awarded and
vested before the date of such action, and provided, further, that Plan
amendments shall be subject to approval by the Company’s shareholders to the
extent required by the Act to ensure that





7




awards are exempt under Rule 16b‑3 promulgated under the Act or as otherwise
required by applicable law, including the relevant listing requirements of the
New York Stock Exchange.

X.        MISCELLANEOUS PROVISIONS

A.        No Distribution; Compliance with Legal Requirements.  The Committee
may require each person acquiring shares of Stock under the Plan to represent to
and agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.  No shares of Stock shall be issued
until all applicable securities laws and other legal and stock exchange
requirements have been satisfied.  The Committee may require the placing of such
stop‑orders and restrictive legends on certificates for Stock as it deems
appropriate.

B.         Withholding.  Participation in the Plan is subject to any required
tax withholding on wages or other income of the participant in connection with
the Plan.  Each participant agrees, by entering the Plan, that the Company shall
have the right to deduct any such taxes by withholding shares of Stock otherwise
issuable to him under the Plan with an aggregate fair market value (as of the
date the withholding is effected) that would satisfy the minimum required tax
withholding obligation.

C.         Notices; Delivery of Stock Certificates.  Any notice required or
permitted to be given by the Company or the Committee pursuant to the Plan shall
be deemed given when personally delivered or deposited in the United States
mail, registered or certified, postage prepaid, addressed to the participant at
the last address shown for the participant on the records of the
Company.  Delivery of stock certificates to persons entitled to receive them
under the Plan shall be deemed effected for all purposes when the Company or a
share transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to such person at his/her last known address
on file with the Company.





8




D.        Nontransferability of Rights.  During a participant’s lifetime, any
payment or issuance of shares under the Plan shall be made only to him/her.  No
RSU or other interest under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt by a participant or any beneficiary under the Plan to do
so shall be void.  No interest under the Plan shall in any manner be liable for
or subject to the debts, contracts, liabilities, engagements or torts of a
participant or beneficiary entitled thereto.

E.         Company’s Obligations to Be Unfunded and Unsecured.  The Plan shall
at all times be entirely unfunded, and no provision shall at any time be made
with respect to segregating assets of the Company (including Stock) for payment
of any amounts or issuance of any shares of Stock hereunder.  No participant or
other person shall have any interest in any particular assets of the Company
(including Stock) by reason of the right to receive payment under the Plan, and
any participant or other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the Plan.

F.         Forfeiture and Claw-Back Provisions.  Notwithstanding anything
contained in the Plan to the contrary, all RSUs awarded under this agreement,
and any shares of Class A Common Stock issued upon settlement of RSUs hereunder,
shall be subject to forfeiture or repayment pursuant to the terms of the
Company’s Compensation Recovery Policy as in effect from time to time, including
any amendments necessary for compliance with the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

G.        Governing Law.  The terms of the Plan shall be governed, construed,
administered and regulated in accordance with the laws of the Commonwealth of
Massachusetts.  In the event any provision of this Plan shall be determined to
be illegal or invalid for any reason, the other provisions shall continue in
full force and effect as if such illegal or invalid provision had never been
included herein.





9




H.        Effective Date of Plan.  The Plan became effective as of October 17,
1995, upon approval by the holders of a majority of the shares of the Company’s
Class A Common Stock and Class B Common Stock, voting as a single class, present
or represented and entitled to vote at a meeting of the shareholders.

10

